              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                       :   Civil No. 1:20-cv-00292
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
ECKERT, SEAMANS, CHERIN &                 :
MELLOTT, LLC,                             :
                                          :
             Defendant.                   : Judge Jennifer P. Wilson

      CASE MANAGEMENT CONFERENCE SCHEDULING ORDER

      AND NOW, on this 6th day of May, 2020, IT IS ORDERED THAT:

A case management conference will be conducted via telephone by the court on

September 3, 2020 at 9:30 a.m. Counsel for Plaintiff shall initiate the telephone

conference and have all parties on the line prior to calling chambers at (717) 221-

3970. The primary purpose of this conference will be to discuss whether it is

necessary to convene an evidentiary hearing or oral argument to address Plaintiff’s

motion for preliminary injunction. See Doc. 17. Any counsel of record may

participate in this conference call.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania
